Appeal from order, Family Court, New York County (George Jurow, J.), entered on or about March 27, 2000, deemed an appeal from a disposition of the same court and Judge, entered March 17, 2000, which purportedly denied her application to direct the New York City Department of Juvenile Justice to test her for pregnancy and sexually transmitted diseases, and that appeal unanimously dismissed, without costs.
The disposition challenged on appeal is not found in the March 27, 2000 order purportedly on appeal, but in transcribed proceedings from March 17, 2000 never reduced to an order. Accordingly, the appeal is from a nonappealable paper (see, Matter of Palmer v Palmer, 284 AD2d 612, 613). Further, appellant has no appeal as of right (see, Family Ct Act § 1112), since the disposition is not found in “a final order or judgment” (see, Matter of Yamoussa M., 220 AD2d 138, 142). Concur— Nardelli, J.P., Williams, Andrias, Saxe and Friedman, JJ.